July 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    VIOLA PERFECTO CLARK, Appellant

NO. 14-14-00409-CV                          V.

                     CORNEL TYRONE CLARK, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 25, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Viola Perfecto Clark.
      We further order this decision certified below for observance.